Broyles, O. J.
1. The demurrer to the indictment was properly overruled.
2. Under all the facts of the case it is not made to appear that the court abused its discretion in denying the motions for a continuance of the case.
3. The accused was charged with having committed perjury during the trial of a criminal case in which the defendant (charged with hog-stealing) was acquitted. Upon the trial in the instant case the indictment in the former case, with the verdict and other entries thereon, was introduced in evidence, as were also the minutes of the court. Upon the uncontradicted showing by the State that a record of the former case had never been made, since the testimony, although taken down in short-hand, had never been transcribed by the reporter, and that the reporter was dead, it was not error to allow oral evidence as to the testimony in the former trial by the accused in the instant case. The case of Hefling v. State, 88 Ga. 151, cited and relied on by counsel for the plaintiff in error, is easily distinguished by its facts from this case.
4. None of the special grounds of the motion for a new trial shows reversible error, the verdict was authorized by the evidence, and for no reason assigned in the exceptions pendente lite is another hearing of the case required.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Jeff. S. Story, Hendricks & Hendricks, for plaintiff in error.
H. G. Morgan, solicitor-general, contra.